Citation Nr: 1721036	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  15-00 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1953 to February 1955.  

These matters come to the Board of Veterans' Appeals (Board) from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In a November 2015 decision, the Board denied the Veteran's claims for service connection, after which he appealed the matters to the United States Court of Appeals for Veterans Claims (Court).  In August 2016, the Court issued an Order granting the parties' Joint Motion for Remand (JMR) filed earlier that same month.  Most recently, the Veteran's claims were remanded by the Board in September 2016 for an addendum opinion as directed by the August 2016 JMR.  As the requested development has been completed, the matters are now properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board acknowledges that the Veteran was represented by a private attorney in his appeal to the Court.  Following the most recent March 2017 supplemental statement of the case (SSOC), the same private attorney submitted a VA Form 9 in support of the Veteran's appeal.  Notably, the Veteran has not submitted a valid VA Form 21-22a, Appointment of Individual as Claimant's Representative, recognizing the private attorney as his representative before VA.  As such, the Veteran remains represented in his appeal before VA by Veterans of Foreign Wars of the United States (VFW) pursuant to a November 2012 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.  See 38 C.F.R. § 14.631(f) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  Bilateral hearing loss did not have onset during active service or within one year of service discharge and is not otherwise etiologically related to active service.  

2.  Tinnitus did not have onset during active service or within one year of service discharge and is not otherwise etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).  

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

With respect to the Veteran's claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  Service Connection - Bilateral Hearing Loss and Tinnitus  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including sensorineural hearing loss and tinnitus, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran claims entitlement to service connection for bilateral hearing loss and tinnitus as a result of in-service noise exposure.  Post-service treatment records document a diagnosis of bilateral hearing loss and tinnitus, and VA has conceded that the Veteran was exposed to loud noise during active service given his assignment as a heavy equipment engineer; therefore, the relevant inquiry is whether his current bilateral hearing loss and tinnitus are related to his in-service noise exposure.  

As discussed within the August 2016 JMR, a November 2013 VA examiner's negative nexus opinion is inadequate to adjudicate the Veteran's appeal as it was unsupported by an adequate rationale.  

Therefore, following the August 2016 JMR and September 2016 Board remand, VA obtained an addendum medical opinion in October 2016.  Following a review of the claims file, a VA examiner opined that it is less likely as not that the Veteran's current hearing loss or tinnitus began in or is related to active duty service.  

Regarding his bilateral hearing loss, the examiner acknowledged that the Veteran's normal whisper test at separation did not rule out hearing loss; however, she concluded that his current mid- and low-frequency hearing loss was not consistent with noise-induced hearing loss, in addition to his abnormal middle ear function in the right ear, which was also inconsistent with noise-induced hearing loss.  As such, she could not be 50 percent or more certain that the Veteran's hearing loss resulted from military noise exposure.  

Concerning the Veteran's tinnitus, the examiner noted that he previously reported an onset of tinnitus 20 years before, which was over three decades after any military noise exposure.  She stated that there are multiple etiologies for tinnitus, but that tinnitus secondary to noise exposure typically occurs at the time of the exposure.  The tinnitus previously reported by the Veteran was intermittent, random, and of short duration, which the examiner noted was inconsistent with tinnitus secondary to noise exposure.  As such, she could not be 50 percent or more certain that the Veteran's tinnitus resulted from military noise exposure.  

The Board affords great probative weight to the October 2016 VA examiner's opinion, which was rendered following a thorough review of the claims file, was well supported by a reasoned rationale, and which properly addressed the issues discussed within the August 2016 JMR and September 2016 Board remand.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The November 2012 private audiogram submitted by the Veteran documents his bilateral hearing loss; however, it does not contain a nexus opinion or address his claimed tinnitus.  

The Veteran lay statements of record regarding his observable symptoms, such as hearing difficulty and tinnitus, are probative evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002).  However, to the extent that the Veteran asserts that bilateral hearing loss manifested during active service, within one year of service discharge, or continuously since active service, such statements are less probative.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Notably, the diagnosis of a hearing disability for VA purposes is based on objective audiometric testing and is not simply determined based on mere personal observation by a layperson.  See 38 C.F.R. § 3.385 (2016).  Thus, the question of whether the Veteran has a hearing disability for VA purposes does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology, including audiometric testing.  

Similarly, to the extent that the Veteran asserts that his tinnitus first manifested during active service, within one year of service discharge, or continuously since active service, such statements are less probative given the inconsistency of the Veteran's statements.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  For example, in June 2010, the Veteran reported that his tinnitus began during active service and was constant to the present.  Upon VA examination in November 2013, the Veteran reported that he had experienced periodic tinnitus for over ten to fifteen years; he further indicated the condition was intermittent and occurred two to three times per week.  In December 2013, the Veteran clarified that he had experienced tinnitus for a very long time, more than the ten to fifteen years he had previously reported, with no other logical reason for the condition.  

In conclusion, the most probative evidence of record weighs against the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  As the preponderance of the evidence is against the Veteran's claims, there is no reasonable doubt to be resolved, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


